                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

HECTOR BRUNO,

      Plaintiff,

v.                                              Case No. 3:18cv1390-TKW-HTC

UNITED STATES OF AMERICA,

     Defendant.
____________________________/

                                    ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 83) and the objections filed by Plaintiff (Doc. 84). Based

on my de novo review of the issues raised in the objections, I agree with the

magistrate judge that Plaintiff’s claims are barred by the discretionary function

exception in the Federal Tort Claims Act and that, in any event, Plaintiff failed to

present sufficient evidence to support a negligence claim. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     Plaintiff’s motion for summary judgment (Doc. 61) is DENIED.

      3.     Defendant’s motion to dismiss or, in the alternative, motion for

             summary judgment (Doc. 64) is GRANTED.
4.   The Clerk shall enter judgment in favor of Defendant and close the file.

DONE and ORDERED this 27th day of December, 2019.

                         T. Kent Wetherell, II
                        T. KENT WETHERELL, II
                        UNITED STATES DISTRICT JUDGE




                                 2
